Citation Nr: 0717619	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
August 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
tinea pedis, also more commonly known as athlete's feet, and 
assigned an initial 0 percent (i.e., noncompensable) rating.  
The veteran wants a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (when the veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).

To support his claim, the veteran testified at a hearing at 
the RO in October 2005 before a local Decision Review 
Officer.

For good cause shown - the veteran's age, the Board advanced 
this case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.900(c) (2006).

In March 2007 the Board remanded this case to the RO via the 
Appeals Management Center (AMC) to have the veteran examined.

Also in March 2007, the veteran submitted additional evidence 
directly to the Board.  He did not waive his right to have it 
initially considered by the RO.  38 C.F.R. §§ 20.800, 
20.1304(c)(4) (2006).  See also Disabled American Veterans, 
et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  But the RO (AMC) considered it in the May 2007 
supplemental statement of the case (SSOC), since issued while 
the case was on remand, so a waiver is no longer necessary.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's tinea pedis involves less than 2 percent of 
his entire body and does not affect any exposed areas.  
Treatment is solely by topical agents.


CONCLUSION OF LAW

The requirements are not met for an initial compensable 
rating for tinea pedis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 
(DC) 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.;  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or SSOC, 
is sufficient to cure a timing defect).

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlop v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007), the 
Court limited this holding in Dingess to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA. 
 When, as here, this did not occur until after the VCAA's 
enactment, the veteran is entitled to pre-decisional notice 
on all elements of his underlying claim - including in this 
particular instance as it relates to the downstream 
disability rating and effective date elements.  Moreover, in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the claimant.  Id., 
slip opn at 13.
Here, an August 2004 Board decision reopened the veteran's 
previously denied claim upon receipt of new and material 
evidence, see 38 C.F.R. § 3.156, and remanded the claim for 
additional development.  A January 2005 rating decision 
granted service connection without issuance of a pre-decision 
VCAA notice.  Although the veteran received the benefit he 
applied for, the RO still committed procedural error by not 
issuing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).  Dunlap, supra.  As shown below, 
however, the error was cured and rendered non-prejudicial.

Upon receipt of the veteran's notice of disagreement, a 
February 2005 RO letter informed the veteran of the 
information needed to support a higher initial rating, but 
without addressing him how downstream disability ratings and 
effective dates are assigned and the type evidence impacting 
those determinations.  But, pursuant to the Board's March 
2007 remand, a March 2007 AMC Dingess/Hartman letter informed 
him how downstream disability ratings and effective dates are 
assigned and the type evidence impacting those 
determinations.  Further, the May 2007 SSOC reflects the 
AMC's readjudication of the claim after providing that 
notice.

Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see Dingess/Hartman, 19 
Vet. App. at 493, and the timing-of-content-compliant notice 
error was fully cured by the May 2007 readjudication 
following the Marcy 2007 Dingess/Hartman supplemental letter.  
Prickett, 20 Vet. App. at 376.  There simply is no evidence 
that the noted procedural error precluded the veteran from 
meaningfully participating in the adjudication of his claim.  
See Sanders, supra; Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  Indeed, the claims file in fact reflects the 
opposite, as it contains the veteran's letters which thank 
the RO for keeping him fully informed on his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, the outpatient treatment records of the 
VA facilities identified by the veteran, the report from the 
private care provider identified by the veteran, and the 
transcript of the RO hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to him.  Thus, any such error is harmless and does not 
prohibit consideration of his appeal on the merits at this 
juncture.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's tinea pedis.  Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Analysis

As already noted, the January 2005 rating decision assigned a 
noncompensable rating for tinea pedis under DC 7813, which in 
turn rates the disorder under the criteria under DC 7806 as 
dermatitis.  See 38 C.F.R. § 4.118.  They provide for a 30 
percent rating where 20 to 40 percent of the entire body, or 
20 to 40 percent, of exposed areas are affected; or, systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
10 percent rating applies if at least five percent, but less 
than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas are 
affected, or if intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  The disorder is rated as 
noncompensable if less than five percent of the entire body 
or less than five percent of exposed areas are affected, and 
no more than topical therapy has been required during the 
past 12-month period.  Id.

The findings at the April 2007 examination show the 
preponderance of the evidence is unfavorable to the veteran, 
and the Board must deny the claim for a compensable rating.  
38 C.F.R. § 4.7.

The April 2007 examination report reflects that the veteran 
is now retired, the disorder only affects his feet, and that 
it is symptomatic intermittently-which manifests in the form 
of itching.  He told the examiner that after beginning 
treatment at a VA facility and being prescribed Clotrimazole 
cream, he had not experienced any outbreaks.  He denied 
having ever been treated with any systemic medications, as 
all of his treatment was with topicals.  Even when 
symptomatic, his tinea pedis had minimal impact on his 
activities of daily living, especially after his retirement.

Physical examination of the veteran's feet revealed 
onychomycosis of most digits bilaterally.  There was no 
erythema and no evidence of any pedal rash.  The skin was 
dry, intact, and warm to touch.  The examiner noted that the 
disorder impacted 0 percent of exposed areas and 2 percent of 
the veteran's entire body.  And consistent with the veteran's 
report, the examiner observed that it resulted in mild 
functional impairment.

The information the veteran provided the examiner is entirely 
consistent with his testimony at the RO hearing.  
Unfortunately, as is readily apparent, in light of the 
treatment solely by topical agents, the extent of his tinea 
pedis does not meet or approximate the criteria for a 
compensable rating.  38 C.F.R. §§ 4.7, 4.118, DC 7806.  
Indeed, the findings at the examination confirm his current 
noncompensable rating is consistent with the extent of his 
functional impairment.  See 38 C.F.R. § 4.1.



Since, for these reasons and bases, the preponderance of the 
evidence is against the claim for a higher initial rating, 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for tinea pedis 
is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


